DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: The claim ends in a comma instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “a microcontroller” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “microcontroller” of claim 6. For purposes of examination, this will be treated as being the same as the “microcontroller” of claim 6.
Regarding claim 13, the claim recites the limitation “a single transistor and a double transistor” in lines 2-3 which renders the claim indefinite because it is unclear whether these are included in or different from the previously recited “at least two transistors in sequence” in claim 3. For purposes of examination, this will be treated as being part of the previously recited “at least two transistors in sequence” in claim 3.
Regarding claim 18, the claim recites the limitation “a single transistor and a double transistor” which renders the claim indefinite because it is unclear whether these are part of or different from the previously recited “one or more transistors” in claim 16. For purposes of examination, these will be treated as being part of the previously recited “one or more transistors” in claim 16.
Claims 8 and 15 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 5318516) (cited in IDS) in view of Fugo (US 20070093868) and in further view of Giordano et al. (US 20080167671) (“Giordano”) (cited in IDS).
Regarding claim 1, Cosmescu teaches a system for automatic smoke evacuation comprising: a surgical instrument capable of producing a radiofrequency during its operation (ESU hand piece 18 and ESU 12/14; Fig. 1); a smoke evacuation unit capable of evacuating at least one of smoke and debris through a smoke evacuation channel (smoke evacuator unit 30/32); a radiofrequency sensor and transmitter device that is separate from and not contained within the surgical instrument and separate from the smoke evacuation unit (see radiofrequency (RF) sensor 54, Fig. 1), wherein the device is capable of receiving a signal from the surgical instrument and transmitting a signal (see col. 3, lines 35-45). However, Cosmescu fails to teach a wireless radiofrequency sensor and transmitter device and wherein the wireless radiofrequency sensor and transmitter device comprises a plurality of radiofrequency sensor components and a plurality of radiofrequency transmitter components, in addition to a radiofrequency receiver as required by the claim.
Fugo teaches a surgical system (see Figs. 1-2) comprising an electrosurgical device (see plasma wand 110) and a means for activating the electrosurgical device (see foot pedal 120) having a wired electrical connections (see 115 and 125, Fig. 1), however one of ordinary skill in the art will note that the first and second electrical connection means 115, 125 may comprise one or more wireless connections (e.g., radiofrequency, infrared, BlueTooth™, etc.) between the plasma generating unit 105, and the respective plasma wand 110 and foot pedal 120 (see [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiofrequency sensor of Cosmescu with a transmitter component and modified the smoke evacuator unit of Cosmescu with a connected/integrated receiver component to convert the wired electrical connection to a wireless one in light of Fugo, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of electrical connection and electrical signal transfer (see Fugo [0042]) while also providing the additional benefit of less wires impeding movement of the radiofrequency sensor and surgical staff. In light of the elimination of the wired connection between smoke evacuator unit 30/32 and sensor 54, the radiofrequency sensor as taught by Cosmescu in view of Fugo would be both separate and not connected to the smoke evacuation unit as required by the claim (see also Cosmescu Figure 1). However, Cosmescu in view of Fugo fails to specifically teach wherein the wireless radiofrequency sensor and transmitter device comprises a plurality of radiofrequency sensor components and a plurality of radiofrequency transmitter components.
Giordano teaches a control unit for wirelessly determining various conditions related to the end effector (see control unit 300; [0060], Figs. 11-12) comprising a plurality of sensor components (first element 21, switch 324; Fig. 11) and a plurality of transmitter components (oscillator 326, modulator 318, encoder 316; Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiofrequency sensor of Cosmescu in view of Fugo with a plurality of radio frequency sensor components and a plurality of radiofrequency transmitter components in light of Giordano. One of ordinary skill in the art would have been motivated to provide the predictable result of enabling the sensor to perform necessary signal processing functions such as transmitting, receiving, amplifying, or encoding electromagnetic energy waves of any suitable predetermined frequency, having a suitable predetermined pulse width that may be transmitted over a suitable predetermined time period (see Giordano [0060]-[0063]).
Regarding claims 9 and 10, Giordano further teaches an antenna (first element 21; Fig. 11) capable of receiving and transmitting signals of specified frequencies (see [0063]), however Giordano fails to teach a second and third antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included additional antennas for the respective transmitter and receiver devices to increase sensitivity, and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Cosmescu further teaches an electrosurgical tip (ESU hand piece 18 which has an operating tip 20; col. 3 line 10).
Regarding claim 12, Cosmescu further teaches an electrosurgical tip (ESU hand piece 18 which has an operating tip 20; col. 3, line 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu in view of Fugo, Giordano, and in further view of Hanson (US 4493191) (cited in IDS).
Regarding claim 3, Cosmescu in view of Fugo and Giordano teaches all the limitations of claim 1, however Cosmescu in view of Fugo and Giordano fails to teach at least two transistors in sequence.
Hanson teaches two transistors in sequence (Darlington transistor 44 in figure 4 with a Darlington transistor known in the art as two transistors in a sequence). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have combined the Darlington transistor arrangement of Hanson with the radiofrequency sensor of Cosmescu in view of Fugo and Giordano. One of ordinary skill in the art would have been motivated to combine these elements because the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing, i.e., one skilled in the art would have recognized that sequential transistors would have provided the predictable result of effective amplification of a signal for the purposes of switching a relay (Hanson col. 5; 35-43).
Terminal Disclaimer
The terminal disclaimer filed on 28 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,390,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 16 and 19 are allowed.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8, 13, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Cosmescu (US 5318516), Fugo (US 20070093868), Giordano et al. (US 20080167671), Hanson (US 4493191), and Gerhart et al. (US 3500898), fails to reasonably teach or suggest an optocoupler in direct sequence with a relay that is activated by the optocoupler and a switch that is operated by the relay (see applicant’s persuasive arguments directed to this limitation on pgs. 10-11 of the remarks filed 28 March 2022), or wherein the at least two transistors in sequence include a single transistor and a double transistor, wherein the single transistor and the double transistor are in sequence with one another and the optocoupler is in sequence with the double transistor when read in combination with the additional prior art elements. Gerhart teaches a single and double transistor in sequence with each other, however combining this feature into the combination of Cosmescu, Fugo, Giordano, and Hanson would require improper hindsight reasoning.
Response to Arguments
Applicant’s arguments, see pg. 10, filed 28 March 2022, with respect to claims 4 and 16 have been fully considered and are persuasive. The prior art rejections for these claims have been withdrawn. 
Applicant's arguments filed 28 March 2022 with respect to claims 1, 3 and 9-12 have been fully considered but they are not persuasive.
To the extent that applicant argues that the combination of Cosmescu with Fugo fails to teach or suggest a radiofrequency sensor and transmitter device and a radiofrequency receiver connected to, or incorporated within, the smoke evacuation unit as claimed (see Remarks pg. 6), the examiner respectfully disagrees. The examiner contends that one of ordinary skill in the art before the effective filing date of the claimed invention would specifically find the elimination of the wired connection between smoke evacuator unit 30/32 and sensor 54 of Cosmescu in favor of a wireless connection in light of Fugo as further detailed above in the rejection of claim 1 beneficial by itself since the modification would provide the functional benefit of freely moving the radiofrequency sensor relative to the smoke evacuation unit as desired and reducing potential tripping hazards that exposed wires pose in the operating room. It is also noted that the combination of Cosmescu and Fugo is not relied upon to teach the plurality of radiofrequency sensor components and plurality of radiofrequency transmitter components as argued.
In response to applicant's argument that the specific configuration of the plurality of sensing and transmitting components would not be compatible with the arrangement of the RF sensor and smoke evacuation unit of Cosmescu (see Remarks pgs. 8-9), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, inclusion of the specific second sensor and arrangement within a surgical instrument as argued amounts to bodily incorporation of these elements into the device as taught by Cosmescu in view of Fugo. Rather, Giordano is relied upon to suggest modifying the wireless radiofrequency sensor and transmitter device that is already both separate from and not connected to the smoke evacuation unit as taught by Cosmescu and Fugo with a plurality of radiofrequency sensor components and a plurality of radiofrequency transmitter components to perform necessary signal processing functions such as transmitting, receiving, amplifying, or encoding electromagnetic energy waves of any suitable predetermined frequency, having a suitable predetermined pulse width that may be transmitted over a suitable predetermined time period (see Giordano [0060]-[0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                      
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                               

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794